Citation Nr: 1813787	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  16-24 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES


1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1953 to 
March 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Hearing loss has not been linked by competent, probative evidence to service.

2.  Tinnitus has not been linked by competent, probative evidence to service.  


CONCLUSION OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C. §§ 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria to establish service connection for tinnitus have not been met. 38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service. See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); Hickson v. West, 12 Vet .App. 247, 253 (1999). 

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

In addition, certain listed chronic diseases, such as tinnitus and sensorineural hearing loss, as diseases of the nervous system, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service. 38 U.S.C. §§ 1101, 1112; Fountain v. McDonald, 27 Vet. App. 258 (2015); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

An alternative method of establishing incurrence or aggravation and a nexus to service is through a demonstration of continuity of symptomatology. 38 C.F.R. § 3.303(b). Continuity of symptomatology may be established if a claimant can demonstrate that a condition was noted during service; (2) there is a post-service continuity of the same symptomatology; and (3) a nexus between the present disability and the post-service symptomatology. The theory of continuity of symptomatology can be used only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss. Hensley, 5 Vet. App. at 157. 

The Veteran seeks service connection for bilateral hearing loss and tinnitus, which he says are related to excessive noise exposure during his military service when he was around military aircraft.  At the same time he has denied a history of civilian occupational or civilian recreational noise exposure following service.

The Board finds that the record does not contain evidence indicating that it is at least as likely as not that either bilateral hearing loss or tinnitus are a result of the noise exposure during service.

The Veteran's service treatment records include reports of whisper tests conducted in March 1951 and March 1953.  They revealed no hearing loss.  None of the Veteran's service treatment records reflect complaints of hearing loss or tinnitus.  When separating from service, no hearing loss or tinnitus complaints are recorded, although no whisper test, or audiometric data was noted on the March 1955 exit examination.

The Veteran has not indicated he received any treatment for either hearing loss or tinnitus in service, or after service.  

The Veteran underwent a VA examination in September 2014 to address the nature and etiology of any bilateral hearing loss and tinnitus.  The examiner diagnosed bilateral sensorineural hearing loss.  In the examination report, the Veteran's history as described above was noted, and it was recorded that the Veteran advised he first noticed difficulty hearing 10 to 15 years ago, which corresponds to more than 40 years after service.  Given the absence of any recorded complaints of hearing loss prior to examination, the onset of subjective complaints so many decades after service, and citing to a study from the Institute of Medicine which does not support the concept of delayed onset of hearing loss following exposure to noise, the examiner concluded it was less likely than not that the Veteran's current hearing loss was caused by service.  

With respect to tinnitus, because the Veteran denied to the examiner that he had it, the examiner concluded it would not have been caused by military service.  

There is no medical opinion supporting a link between service and the Veteran's hearing loss, or any tinnitus.  

The Board finds that the VA examiner's opinion is adequate and the most probative evidence of record on this matter. The examiner was aware of the relevant evidence in the claims file, properly accepted as true the Veteran's account of in-service noise exposure, and documented his reported onset of hearing loss as roughly 10 to 15 years prior to the examination.  Nevertheless, citing to medical literature on the subject, the examiner concluded that the Veteran's current hearing loss was not causally or etiologically related to his military service.  Although the Board has considered the lay statements of the Veteran, he does not have medical expertise, and therefore is not competent to give a probative opinion concerning the etiology of his hearing loss.  

With respect to tinnitus, although the diagnosis can be established by means of lay evidence since it is a subjective phenomenon, the Veteran has not provided a consistent rendering of his experience of it.  As indicated above, he denied having it at all when examined for VA purposes in 2014, the wording of his 2015 notice of disagreement leaves it unclear when the condition began, and then in his 2016 substantive appeal he reports constant ringing in his ears ever since he was in the Navy.  The disconnect between having it constantly since service, and denying having it is obvious.  As such, the Board does not consider the Veteran's reported history to be probative.  This leaves a record which does not show any tinnitus in service, and the absence of any record linking tinnitus with service.  Accordingly, service connection for tinnitus is denied.  

Although disabilities of the nervous system, including sensorineural hearing loss and tinnitus, are subject to presumptive service connection; service connection would not be warranted unless the hearing loss or tinnitus manifested to a compensable degree within a year of the Veteran's release from active service in 1955, or if he exhibited a continuity of symptomatology since that time. In this case, credible evidence of these facts are not of record.  

In conclusion, the weight of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus. Reasonable doubt does not arise and the claims are denied.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


